UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALDO LEE BRAGA,
                              Plaintiff,
                  -against-                                         13-CV-6956 (LAP)
 THE NEW YORK CITY POLICE                                                 ORDER
 DEPARTMENT OFFICIALLY AND
 INDIVIDUALLY IN THEIR CAPACITY,
                              Defendants.


LORETTA A. PRESKA, United States District Judge:

       By order and judgment issued on March 4, 2014, and entered on March 10, 2014, the

Court dismissed this pro se action for failure to state a claim on which relief may be granted. On

April 22, 2014, the Court construed one of Plaintiff’s submissions as a motion for an extension

of time to file a notice of appeal and granted the motion. But Plaintiff never filed a notice of

appeal. By order dated August 28, 2015, the Court construed one of Plaintiff’s subsequently filed

submissions as a motion for relief from a judgment or order under Rule 60(b) of the Federal

Rules of Civil Procedure and denied it. On May 29, 2018, and again on March 22, 2019, the

Court received letters from Plaintiff. (ECF Nos. 16 & 17.) These letters are difficult to

understand, but they seem to challenge the Court’s dismissal of this action. The Court therefore

construes these letters as another motion for relief from the Court’s March 4, 2014 order of

dismissal and judgment under Rule 60(b). For the reasons discussed below, the Court denies the

motion.

                                            DISCUSSION

       Under Rule 60(b) of the Federal Rules of Civil Procedure, a party may seek relief from a

district court’s order or judgment for the following reasons:
           (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
           evidence that, with reasonable diligence, could not have been discovered in
           time to move for a new trial under Rule 59(b); (3) fraud (whether previously
           called intrinsic or extrinsic), misrepresentation, or other misconduct of an
           opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
           released, or discharged; it is based on an earlier judgment that has been
           reversed or vacated; or applying it prospectively is no longer equitable; or
           (6) any other reason justifying relief.

Fed. R. Civ. P. 60(b).

       A motion seeking relief under any of the first three clauses of Rule 60(b) must be brought

within one year of the date of entry of the order or judgment challenged. Fed. R. Civ. P. 60(c)(1).

Because Plaintiff filed his motion more than one year after the date of entry of the order of

dismissal and judgment challenged, any relief he seeks under Rule 60(b)(1), (2), or (3) is time-

barred. See id. And even if Plaintiff’s motion, to the extent that it seeks relief under Rule

60(b)(1), (2), or (3), were not time-barred, Plaintiff has failed to allege facts demonstrating that

any of the grounds listed in the first five clauses of Rule 60(b) apply. Accordingly, to the extent

that Plaintiff seeks relief under Rule 60(b)(1) through (5), the Court denies that relief.

       “Rule 60(b)(6) does not have a one year limit, but instead requires that the motion must

be made within a ‘reasonable time.’” Grace v. Bank Leumi Trust Co. of N.Y., 443 F.3d 180, 190

n.8 (2d Cir. 2006); Fed. R. Civ. P. 60(c)(1). “To determine the timeliness of a motion brought

pursuant to Rule 60(b)(6), we look at the particular circumstance of each case and ‘balance the

interest in finality with the reasons for delay.’” Grace, 443 F.3d at 190 n.8 (citation omitted).

“Notably, a Rule 60(b)(6) motion requires ‘extraordinary circumstances,’ which ‘typically do not

exist where the applicant fails to move for relief promptly.’” Id. (citation omitted); see also

Kotlicky v. United States Fidelity & Guar. Co., 817 F.2d 6, 9 (2d Cir.1987) (“Generally, courts

require that the evidence in support of the motion to vacate a final judgment be ‘highly

convincing,’ that a party show good cause for the failure to act sooner, and that no undue


                                                  2
hardship be imposed on other parties.”) (citations omitted). In addition, a Rule 60(b)(6) motion

“must be based upon some reason other than those stated in clauses (1)-(5).” United Airlines, Inc.

v. Brien, 588 F.3d 158, 175 (2d Cir. 2009) (quoting Smith v. Sec’y of HHS, 776 F.2d 1330, 1333

(6th Cir. 1985)) (internal quotation marks omitted).

       Plaintiff filed the first of the two letters that constitute his present Rule 60(b) motion on

May 28, 2018, more than four years after the Clerk of Court entered the March 2014 order of

dismissal and judgment. But Plaintiff does not give an explanation for the delay or allege any

facts demonstrating that extraordinary circumstances exist to warrant relief under Rule 60(b)(6).

Thus, to the extent that Plaintiff seeks relief under Rule 60(b)(6), the Court denies that relief.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court construes Plaintiff’s latest letters (ECF Nos. 16 & 17) as a motion seeking

relief from the Court’s March 4, 2014 order of dismissal and judgment under Rule 60(b) of the

Federal Rules of Civil Procedure. The Court denies the motion.

       The Clerk of Court is also directed to accept no further submissions from Plaintiff under

this docket number, except for papers directed to the United States Court of Appeals for the

Second Circuit.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                  3
       The Clerk of Court is further directed to docket this order as a “written opinion” within

the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 3, 2019
          New York, New York

                                                          LORETTA A. PRESKA
                                                         United States District Judge




                                                4
